Citation Nr: 0832595	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  06-31 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder status post arthrotomy, medial and lateral 
meniscectomy, with instability.

2.  Entitlement to service connection for hammertoes with 
deformities, status post amputations of 5th digits 
bilaterally.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 24, 1971, to July 
14, 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of March 2006 and later by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, regional office (RO).  

A hearing was held at the RO in April 2008 before the 
undersigned Veterans Law Judge.    


FINDINGS OF FACT

1.  A right knee disorder was noted on entrance into service, 
and did not permanently increase in severity during service.

2.  Hammertoes were noted on entrance into service, and did 
not permanently increase in severity during service.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309 (2007).

2.  Hammertoes with deformities, status post amputations of 
5th digits bilaterally were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Notify and Assist

The VA has a duty to provide notification to a claimant 
regarding establishing entitlement to benefits, and a duty to 
assist with the development of evidence.  Initially, the 
Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Letters from the RO dated in February 
2006 and April 2006 provided the veteran with an explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  The veteran's initial duty-to-assist letter was 
provided before the adjudication of his claim.  The Board 
also notes that in the second letter additional notice was 
provided regarding potential ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records have been obtained.  The veteran's 
available post-service treatment records have also been 
obtained.  The veteran has had a hearing and a VA 
examination.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

I.  Entitlement To Service Connection For A Right Knee 
Disorder Status Post Arthrotomy, Medial And Lateral 
Meniscectomy, With Instability.

Initially, the Board notes that the veteran's claim for 
service connection for a right knee disorder was previously 
denied by the RO in a rating decision of January 1972 on the 
basis that the right knee disorder existed prior to service, 
and there was no evidence of a knee injury in service or that 
the condition became more severe during service.  The 
decision became final after the veteran did not appeal within 
a year of notification.  More recently, however, the RO 
reopened the claim in the supplemental statement of the case 
issued in May 2007.  The Board concurs with that 
determination to reopen as the veteran has presented 
testimony which is new and material as it was not of record 
at that time of the prior denial.  Accordingly, the claim may 
be considered on a de novo basis, without regard to the prior 
decision denying the claim.  

The veteran asserts that his right knee disorder was 
aggravated by the training he had to do while in service.  
During the hearing held in April 2008, the veteran testified 
that he had a football injury prior to service, and he told 
them about it on entrance into service.  He said that he 
provided a letter from his doctor stating what his problem 
was at that time.  The veteran further stated that during 
service his knee started hurting and he twisted it.  He said 
that he was then given a discharge from service by a medical 
board.  He stated that he had continued to have problems with 
his knee since his separation from service.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  Every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance or 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).


A preexisting disease or injury will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability during service is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all of the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and after service.  See 38 C.F.R. 
§ 3.306(b).  

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to the symptoms, is worsened.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  See also 
Beverly v. Brown, 9 Vet. App. 402 (1996) (which held that a 
veteran is not entitled to service connection for aggravation 
of a pre-service knee disorder where the veteran experienced 
some pain and stiffness in the knee during service, but there 
was no evidence to show that the veteran experienced 
persistent worsening of his knee condition in service, and in 
fact, the record showed that the veteran's knee condition 
actually improved while he was in service).

The evidence includes a letter from a private physician, 
Richard C. Deming, M.D., dated in March 1971 (prior to 
service) which notes that the veteran had been under his care 
in 1970.  Surgery had been carried out in September 1970, at 
which time an incomplete tear of the anterior cruciate 
ligament was found.  He was subsequently on quadriceps 
exercises.  As of the date of the letter, the veteran 
reportedly had excellent quadriceps strength, and could squat 
and walk normally, with a normal range of motion with no 
instability of the cruciates or the collaterals.  The doctor 
concluded that the patient was a satisfactory candidate for 
military service. 

The veteran's service medical records reflect that on 
entrance medical history in March 1971 the veteran reported 
that he had derangement of the right knee and was status 
postoperative surgery.  The report of a medical examination 
conducted at that time noted that the right knee was status 
post arthrotomy in September 1970, but it was further stated 
that he had a complete recovery and it was not disabling.  
The diagnosis noted was right knee arthrotomy-NCD.

In reviewing the private physician's letter and the entrance 
history and examination report, the Board finds that they 
reflect that a right knee disorder, though apparently not 
symptomatic, was definitely present prior to service as the 
veteran had required surgery.  The Board finds that, at the 
very least, the veteran would be characterized as having had 
residuals of surgery on entrance into service.  Thus, a right 
knee disorder is shown to have existed prior to service.  

In the present case, there is no indication in the service 
medical records that the veteran's pre-existing right knee 
disorder permanently increased in severity during service.  
In reaching this conclusion, the Board has noted that a 
service medical record dated April 6, 1971, about two weeks 
after entrance into service, reflects that the veteran 
reported that his right knee was painful.  He was given a 
cold pack.  The veteran was seen again regarding the right 
knee on May 19, 1971.  He was provided aspirin and an ace 
bandage and referred for an x-ray and an appointment with the 
ortho clinic.  

A service orthopedic clinic record dated May 26, 1971, notes 
that the veteran had an old meniscectomy with complaints of 
pain.  He reported having buckling and pain of the right 
knee.  It was noted that he had AP instability and a one inch 
atrophy of the right quad.  The impression was unstable knee 
post operative.  It was noted that the disorder was "EPTS" 
which indicates that it existed prior to service.  A medical 
condition physical profile record also dated May 26, 1971 
notes that the veteran was not medically qualified for 
induction/enlistment.  He reportedly had a status post 
meniscectomy which existed prior to service.  He reportedly 
had permanent limitations, such as no standing over 15 
minutes, and no marching over 1/4 mile.     

The report of a medical examination conducted for the purpose 
of discharge reflects that the veteran was considered to be 
not qualified for enlistment due to post operative AP 
meniscectomy with AP instability.  On a medical history form 
prepared by the veteran at that time, he stated that his torn 
ligaments in the knee still bothered him.  He reportedly had 
an operation seven months earlier.  

The report of service medical board proceedings dated in June 
1971 reflects that the veteran was found to have been 
medically unfit for enlistment due to the instability, right 
knee, status post meniscectomy.  It was stated that the 
disorder was not incurred in the line of duty, and the date 
of origin was EPTS.  It was further noted that the cause was 
not incident to service, and that it existed prior to entry 
on active duty.  It was further stated that it was not 
aggravated by active duty.  It was stated that this was the 
unanimous decision by the medical board of three service 
physicians.  

The report of a VA examination conducted in December 1971 
reflects that the diagnosis was post operative arthrotomy, 
medial and lateral meniscectomy, with unstable knee, right.  
The examiner did not comment on the veteran's contention that 
the disorder had been aggravated by service.  

The only post-service medical opinion regarding whether there 
was aggravation of the right knee during service weighs 
against the claim.  The report of a VA examination conducted 
in February 2007 shows that the examiner reviewed the claims 
file, obtained a history from the veteran, and conducted a 
physical examination.  The examiner stated that, the right 
knee condition was not permanently aggravated by service.  He 
noted that the veteran had only been in service three month 
and 21 days.  The examiner stated that the condition existed 
prior to service.  The examiner also noted that the service 
medical board concluded that the veteran had been unfit for 
enlistment due to instability of the right knee.   

Based on the foregoing evidence, the Board finds that right 
knee disorder was noted on entrance into service and did not 
increase in severity during service beyond the normal 
progression.  To the extent that the veteran has expressed 
his own opinion that service caused or aggravated or 
aggravated his right knee disorder, the Board notes that the 
veteran is not competent, as a lay person, to make such a 
medical judgment. See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  The physicians in service as well as the VA 
examiner all concluded that the disorder existed prior to 
service and did not permanently increase in severity during 
service.  Accordingly, the Board concludes that a right knee 
disorder was not incurred in or aggravated by service.  


II.  Entitlement To Service Connection For Hammertoes With 
Deformities, Status Post Amputations Of 5th Digits 
Bilaterally.

In a written statement dated in February 2006, the veteran 
stated that he was inducted into the military with 
hammertoes, and they were severely aggravated by service.  
The report of a medical examination conducted upon entrance 
into service on March 24, 1971 does not specifically note 
hammertoes, however it was noted that on examination of the 
feet, his fifth toes were clawed.  During his hearing held in 
April 2008, the veteran testified that he was diagnosed with 
hammertoes by the examiners at the place in Detroit where 
they did physical examinations before you could go in to the 
military.  Thus, it is conceded that the disorder existed 
prior to service and was noted on entrance examination.  

A service consultation sheet dated April 15, 1971 noted that 
the veteran had abnormality of the feet with corns.  On 
examination later in April 1971 at a service podiatry clinic, 
it was noted that he had a hammered fifth toe on the right 
with digital corn formation.  It was noted that he felt that 
his boots were too small.  A note was sent regarding larger 
boots.  There are no further references to any problems with 
the feet in service.

During his hearing the veteran testified that he felt that 
his hammertoes were aggravated during service because of the 
things he had to do during training.  He said that he had to 
back off from some of the stuff like marching and exercise 
because his feet were hurting so much.  

The hearing transcript further indicates that the veteran 
stated that his two fifth toes were amputated prior to 
service, however, this appears to be a misstatement or an 
error in transcription.  A VA treatment record dated in March 
2006 reflects that the veteran stated that he lost both of 
his fifth toes in 1976 (i.e., after service) from an outside 
orthopedic surgeon because they got so bad.  

Significantly, the only medical opinion which is of record 
regarding whether the hammertoes were aggravated by service 
weighs against the claims.  The VA examiner who conducted an 
examination of the veteran's feet in February 2007 concluded 
that the hammertoe condition existed prior to service and was 
not permanently aggravated by service.  

In summary, the preponderance of the evidence shows that 
hammertoes were noted on entrance into service, and did not 
permanently increase in severity during service.  
Accordingly, the Board concludes that hammertoes with 
deformities, status post amputations of 5th digits 
bilaterally were not incurred in or aggravated by service.  


ORDER

1.  Service connection for a right knee disorder status post 
arthrotomy, medial and lateral meniscectomy, with instability 
is denied.

2.  Service connection for hammertoes with deformities, 
status post amputations of 5th digits bilaterally.  




______________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


